Exhibit 10.25

 

[Execution Copy]

 

PATENT AND TRADEMARK SECURITY AGREEMENT

 

THIS PATENT AND TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of
March 31, 2006, is made between AKSYS, LTD., a Delaware corporation (“Debtor”),
and DURUS LIFE SCIENCES MASTER FUND LTD., a Cayman Islands Exempted Company (the
“Secured Party”).

 

Debtor and Secured Party hereby agree as follows:

 


SECTION 1.   DEFINITIONS; INTERPRETATION.


 


(A)           TERMS DEFINED IN SECURITY AGREEMENT. ALL CAPITALIZED TERMS USED IN
THIS AGREEMENT AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED
TO THEM IN THE SECURITY AGREEMENT.


 


(B)           CERTAIN DEFINED TERMS. AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Collateral” has the meaning set forth in Section 2.

 

“PTO” means the United States Patent and Trademark Office.

 

“Security Agreement” means the Security Agreement dated as of March 31, 2006
between Debtor and Secured Party, as amended, amended and restated, modified,
renewed or extended from time to time.

 


(C)           TERMS DEFINED IN UCC. WHERE APPLICABLE AND EXCEPT AS OTHERWISE
DEFINED HEREIN, TERMS USED IN THIS AGREEMENT SHALL HAVE THE MEANINGS ASSIGNED TO
THEM IN THE UCC.


 


(D)           INTERPRETATION. THE RULES OF INTERPRETATION APPLICABLE TO THE
SECURITY AGREEMENT SHALL ALSO BE APPLICABLE TO THIS AGREEMENT AND ARE
INCORPORATED HEREIN BY THIS REFERENCE.


 


SECTION 2.   SECURITY INTEREST.


 


(A)           GRANT OF SECURITY INTEREST. AS SECURITY FOR THE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS, DEBTOR HEREBY GRANTS TO SECURED PARTY A SECURITY
INTEREST IN ALL OF DEBTOR’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE
FOLLOWING PROPERTY, IN EACH CASE WHETHER NOW OR HEREAFTER EXISTING OR ARISING OR
IN WHICH DEBTOR NOW HAS OR HEREAFTER OWNS, ACQUIRES OR DEVELOPS AN INTEREST AND
WHEREVER LOCATED (COLLECTIVELY, THE “COLLATERAL”):


 


(I)            ALL PATENTS AND PATENT APPLICATIONS, DOMESTIC OR FOREIGN, ALL
LICENSES RELATING TO ANY OF THE FOREGOING AND ALL INCOME AND ROYALTIES WITH
RESPECT TO ANY LICENSES (INCLUDING SUCH PATENTS AND PATENT APPLICATIONS AS
DESCRIBED IN SCHEDULE A), ALL RIGHTS TO SUE FOR

 

1

--------------------------------------------------------------------------------


 


PAST, PRESENT OR FUTURE INFRINGEMENT THEREOF, ALL RIGHTS ARISING THEREFROM AND
PERTAINING THERETO AND ALL REISSUES, DIVISIONS, CONTINUATIONS, RENEWALS,
EXTENSIONS AND CONTINUATIONS-IN-PART THEREOF;


 


(II)           ALL STATE (INCLUDING COMMON LAW), FEDERAL AND FOREIGN TRADEMARKS,
SERVICE MARKS AND TRADE NAMES, AND APPLICATIONS FOR REGISTRATION OF SUCH
TRADEMARKS, SERVICE MARKS AND TRADE NAMES, ALL LICENSES RELATING TO ANY OF THE
FOREGOING AND ALL INCOME AND ROYALTIES WITH RESPECT TO ANY LICENSES (INCLUDING
SUCH MARKS, NAMES AND APPLICATIONS AS DESCRIBED IN SCHEDULE B), WHETHER
REGISTERED OR UNREGISTERED AND WHEREVER REGISTERED, ALL RIGHTS TO SUE FOR PAST,
PRESENT OR FUTURE INFRINGEMENT OR UNCONSENTED USE THEREOF, ALL RIGHTS ARISING
THEREFROM AND PERTAINING THERETO AND ALL REISSUES, EXTENSIONS AND RENEWALS
THEREOF;


 


(III)          THE ENTIRE GOODWILL OF OR ASSOCIATED WITH THE BUSINESSES NOW OR
HEREAFTER CONDUCTED BY DEBTOR CONNECTED WITH AND SYMBOLIZED BY ANY OF THE
AFOREMENTIONED PROPERTIES AND ASSETS;


 


(IV)          ALL COMMERCIAL TORT CLAIMS ASSOCIATED WITH OR ARISING OUT OF ANY
OF THE AFOREMENTIONED PROPERTIES AND ASSETS;


 


(V)           ALL ACCOUNTS, ALL INTANGIBLE INTELLECTUAL OR OTHER SIMILAR
PROPERTY AND OTHER GENERAL INTANGIBLES ASSOCIATED WITH OR ARISING OUT OF ANY OF
THE AFOREMENTIONED PROPERTIES AND ASSETS AND NOT OTHERWISE DESCRIBED ABOVE,
INCLUDING ALL LICENSE PAYMENTS AND PAYMENTS UNDER INSURANCE (WHETHER OR NOT
SECURED PARTY IS THE LOSS PAYEE THEREOF) OR ANY INDEMNITY, WARRANTY OR GUARANTY
PAYABLE BY REASON OF LOSS OR DAMAGE TO OR OTHERWISE WITH RESPECT TO THE
FOREGOING COLLATERAL; AND


 


(VI)          ALL PRODUCTS, PROCEEDS AND SUPPORTING OBLIGATIONS OF OR WITH
RESPECT TO ANY AND ALL OF THE FOREGOING COLLATERAL.


 


(B)           CONTINUING SECURITY INTEREST. DEBTOR AGREES THAT THIS AGREEMENT
SHALL CREATE A CONTINUING SECURITY INTEREST IN THE COLLATERAL WHICH SHALL REMAIN
IN EFFECT UNTIL TERMINATED IN ACCORDANCE WITH SECTION 12.


 


SECTION 3.   SUPPLEMENT TO SECURITY AGREEMENT. THIS AGREEMENT HAS BEEN GRANTED
IN CONJUNCTION WITH THE SECURITY INTERESTS GRANTED TO SECURED PARTY UNDER THE
SECURITY AGREEMENT. THE RIGHTS AND REMEDIES OF SECURED PARTY WITH RESPECT TO THE
SECURITY INTERESTS GRANTED HEREIN ARE WITHOUT PREJUDICE TO, AND ARE IN ADDITION
TO THOSE SET FORTH IN THE SECURITY AGREEMENT, ALL TERMS AND PROVISIONS OF WHICH
ARE INCORPORATED HEREIN BY REFERENCE.


 


SECTION 4.   REPRESENTATIONS AND WARRANTIES. DEBTOR REPRESENTS AND WARRANTS TO
SECURED PARTY THAT:


 


(A)           PATENTS. A TRUE AND CORRECT LIST OF ALL OF THE EXISTING COLLATERAL
CONSISTING OF U.S. PATENTS AND PATENT APPLICATIONS AND/OR REGISTRATIONS OWNED BY
DEBTOR, IN WHOLE OR IN PART, IS SET FORTH IN SCHEDULE A.


 


(B)           TRADEMARKS. A TRUE AND CORRECT LIST OF ALL OF THE EXISTING
COLLATERAL CONSISTING OF U.S. TRADEMARKS, TRADEMARK REGISTRATIONS AND/OR
APPLICATIONS OWNED BY DEBTOR, IN WHOLE OR IN PART, IS SET FORTH IN SCHEDULE B.

 

2

--------------------------------------------------------------------------------


 


SECTION 5.   FURTHER ACTS. ON A CONTINUING BASIS, DEBTOR SHALL MAKE, EXECUTE,
ACKNOWLEDGE AND DELIVER, AND FILE AND RECORD IN THE PROPER FILING AND RECORDING
PLACES, ALL SUCH INSTRUMENTS AND DOCUMENTS, AND TAKE ALL SUCH ACTION AS MAY BE
NECESSARY OR ADVISABLE OR MAY BE REASONABLY REQUESTED BY SECURED PARTY TO CARRY
OUT THE INTENT AND PURPOSES OF THIS AGREEMENT, OR FOR ASSURING, CONFIRMING OR
PROTECTING THE GRANT OR PERFECTION OF THE SECURITY INTEREST GRANTED OR PURPORTED
TO BE GRANTED HEREBY, TO ENSURE DEBTOR’S COMPLIANCE WITH THIS AGREEMENT OR TO
ENABLE SECURED PARTY TO EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER
WITH RESPECT TO THE COLLATERAL, INCLUDING ANY DOCUMENTS FOR FILING WITH THE PTO
AND/OR ANY APPLICABLE STATE OFFICE. SECURED PARTY MAY RECORD THIS AGREEMENT, AN
ABSTRACT THEREOF, OR ANY OTHER DOCUMENT DESCRIBING SECURED PARTY’S INTEREST IN
THE COLLATERAL WITH THE PTO, AT THE EXPENSE OF DEBTOR.


 


SECTION 6.   AUTHORIZATION TO SUPPLEMENT. IF DEBTOR SHALL OBTAIN RIGHTS AS OWNER
TO ANY NEW, OR APPLY FOR REGISTRATION OF, ANY U.S. TRADEMARKS OR SERVICE MARKS,
OR ANY U.S. PATENTS, THE PROVISIONS OF THIS AGREEMENT SHALL AUTOMATICALLY APPLY
THERETO. DEBTOR SHALL GIVE PROMPT NOTICE IN WRITING TO SECURED PARTY WITH
RESPECT TO THE FOREGOING. WITHOUT LIMITING DEBTOR’S OBLIGATIONS UNDER THIS
SECTION 6, DEBTOR AUTHORIZES SECURED PARTY TO MODIFY THIS AGREEMENT BY AMENDING
SCHEDULES A OR B TO INCLUDE ANY SUCH NEW PATENT OR TRADEMARK AND SERVICE MARK
REGISTRATION OR SUCH APPLICATION. NOTWITHSTANDING THE FOREGOING, NO FAILURE TO
SO MODIFY THIS AGREEMENT OR AMEND SCHEDULES A OR B SHALL IN ANY WAY AFFECT,
INVALIDATE OR DETRACT FROM SECURED PARTY’S CONTINUING SECURITY INTEREST IN ALL
COLLATERAL, WHETHER OR NOT LISTED ON SCHEDULE A OR B.


 


SECTION 7.   BINDING EFFECT. THIS AGREEMENT SHALL BE BINDING UPON, INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY DEBTOR, SECURED PARTY AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS. DEBTOR MAY NOT ASSIGN, TRANSFER, HYPOTHECATE OR
OTHERWISE CONVEY ITS RIGHTS, BENEFITS, OBLIGATIONS OR DUTIES HEREUNDER EXCEPT AS
SPECIFICALLY PERMITTED BY THE SECURITY AGREEMENT.


 


SECTION 8.   NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN: (I) UPON
PERSONAL DELIVERY TO THE PARTY TO BE NOTIFIED; (II) WHEN SENT BY CONFIRMED TELEX
OR FACSIMILE IF SENT DURING NORMAL BUSINESS HOURS OF THE RECIPIENT, IF NOT, THEN
ON THE NEXT BUSINESS DAY; (III) FIVE (5) DAYS AFTER HAVING BEEN SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID; OR
(IV) TWO (2) DAYS AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER,
SPECIFYING NEXT DAY DELIVERY, WITH WRITTEN VERIFICATION OF RECEIPT. ALL
COMMUNICATIONS SHALL BE SENT TO THE PARTIES HERETO AT THEIR RESPECTIVE ADDRESSES
OR FACSIMILE NUMBERS SET FORTH IN THE BELOW THEIR NAMES ON THE SIGNATURE PAGES
HEREOF, OR AS NOTIFIED BY SUCH PARTY FROM TIME TO TIME AT LEAST TEN (10) DAYS
PRIOR TO THE EFFECTIVENESS OF SUCH NOTICE.


 


SECTION 9.   GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (AS PERMITTED BY
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW (OR ANY SIMILAR SUCCESSOR
PROVISION)) WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW RULE THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE
STATE OF NEW YORK TO THE RIGHTS AND DUTIES OF THE PARTIES, EXCEPT AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND TO THE EXTENT THE VALIDITY OR PERFECTION OF THE
SECURITY INTERESTS HEREUNDER, OR THE REMEDIES HEREUNDER, IN RESPECT OF ANY
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN NEW YORK.

 

3

--------------------------------------------------------------------------------


 


SECTION 10.   AMENDMENT; CONFLICT. NO AMENDMENT TO THIS AGREEMENT, OR ANY WAIVER
OF ANY PROVISION HEREOF, SHALL BE EFFECTIVE UNLESS IT IS IN WRITING AND SIGNED
BY SECURED PARTY AND (IN THE CASE OF ANY AMENDMENT) THE DEBTOR. TO THE EXTENT
THAT ANY PROVISION OF THIS AGREEMENT CONFLICTS WITH ANY PROVISION OF THE
SECURITY AGREEMENT, THE PROVISION GIVING SECURED PARTY GREATER RIGHTS OR
REMEDIES SHALL GOVERN, IT BEING UNDERSTOOD THAT THE PURPOSE OF THIS AGREEMENT IS
TO ADD TO, AND NOT DETRACT FROM, THE RIGHTS GRANTED TO SECURED PARTY UNDER THE
SECURITY AGREEMENT.


 


SECTION 11.   COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME AGREEMENT.


 


SECTION 12.   TERMINATION. UPON PAYMENT AND PERFORMANCE IN FULL OF ALL
OBLIGATIONS (OTHER THAN INCHOATE INDEMNITY OBLIGATIONS AND ANY OTHER OBLIGATIONS
WHICH BY THEIR TERMS ARE TO SURVIVE THE TERMINATION OF THE LOAN DOCUMENTS), THE
SECURITY INTERESTS CREATED BY THIS AGREEMENT SHALL TERMINATE AND SECURED PARTY
SHALL PROMPTLY EXECUTE AND DELIVER TO DEBTOR SUCH DOCUMENTS AND INSTRUMENTS
REASONABLY REQUESTED BY DEBTOR AS SHALL BE NECESSARY TO EVIDENCE TERMINATION OF
ALL SUCH SECURITY INTERESTS GIVEN BY DEBTOR TO SECURED PARTY HEREUNDER,
INCLUDING CANCELLATION OF THIS AGREEMENT BY WRITTEN NOTICE FROM SECURED PARTY TO
THE PTO.


 

[Signature Pages Following]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

 

Debtor

 

 

 

AKSYS, LTD.

 

 

 

 

 

By:

/s/ Laurence P. Birch

 

 

 

Title: CEO

 

 

 

 

 

 

 

Address:

 

 

 

Two Marriott Drive

 

Lincolnshire, IL 60069

 

Attn.:

 

 

 

Fax: 847-229-2080

 

 

 

With a copy to:

 

 

 

Keith S. Crow P.C.

 

Kirkland & Ellis LLP

 

200 East Randolph Drive

 

Chicago, Illinois 60601

 

Fax: 312-861-2200

 

S-1

--------------------------------------------------------------------------------


 

 

 

Secured Party

 

 

 

 

 

DURUS LIFE SCIENCES MASTER FUND
LTD.

 

 

 

 

 

By

/s/ Leslie Lake

 

 

 

 

Name: Leslie Lake

 

 

 

Title: Director

 

 

 

 

 

Address:

 

 

 

 

 

Durus Life Sciences Master Fund Ltd.

 

 

c/o International Fund Services (Ireland) Ltd.

 

 

3rd Floor, Bishops Square

 

 

Redmonds Hill

 

 

Dublin 2, Ireland

 

 

Attention: Susan Byrne

 

 

Fax: (011) 35-31-707-5013

 

 

 

 

 

With a copy to: 

 

 

Gavin Grover, Esq.

 

 

Morrison & Foerster LLP

 

 

425 Market Street

 

 

San Francisco, California 94105 

 

 

Fax: 415-269-7522 

 

 

 

 

 

And with a copy to:

 

 

 

 

 

Paul N. Roth,Esq.

 

 

Schulte, Roth & Zabel

 

 

919 Third Avenue

 

 

New York, New York 10022

 

 

Fax: 212-593-5955

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE A
to the Patent and Trademark Security Agreement

 

Issued U.S. Patents of Debtor

 

Patent No.

 

Issue Date

 

Registered Owner

 

Title

 

 

 

 

 

 

 

5,591,344

 

1/7/1997

 

Aksys, Ltd.

 

Hot Water Disinfection of Dialysis Machines, Including the Extracorporeal
Circuit thereof

 

 

 

 

 

 

 

5,630,935

 

5/20/1997

 

Aksys, Ltd.

 

Pressure Relief Valve with Sample Removal Port

 

 

 

 

 

 

 

5,645,734

 

7/8/1997

 

Aksys, Ltd.

 

Dialysate Separation Method

 

 

 

 

 

 

 

5,651,893

 

7/29/1997

 

Aksys, Ltd.

 

Disinfection of Dialysis Machine

 

 

 

 

 

 

 

5,658,456

 

8/19/1997

 

Aksys, Ltd.

 

Batch Dialysate Chemical Vessel with Machine-Readable Indicator

 

 

 

 

 

 

 

5,670,050

 

9/23/1997

 

Aksys, Ltd.

 

Method for Detection of Leakage of Blood

 

 

 

 

 

 

 

5,674,390

 

10/7/1997

 

Aksys, Ltd.

 

Dialysis Machine with Leakage Detection

 

 

 

 

 

 

 

5,674,397

 

10/7/1997

 

Aksys, Ltd.

 

Debubblers

 

 

 

 

 

 

 

5,674,404

 

10/7/1997

 

Aksys, Ltd.

 

Filter Integrity Test Method for Dialysis Machines

 

 

 

 

 

 

 

5,690,821

 

11/25/1997

 

Aksys, Ltd.

 

Apparatus for Supplying a Batch of Chemicals to a Dialysate Tank

 

 

 

 

 

 

 

5,690,831

 

11/25/1997

 

Aksys, Ltd.

 

Method of Rinsing Back Blood to Hemodialysis Patient

 

 

 

 

 

 

 

5,702,606

 

12/30/1997

 

Aksys, Ltd.

 

Method of Priming Dialyzer

 

 

 

 

 

 

 

5,705,066

 

1/6/1998

 

Aksys, Ltd.

 

Apparatus for Opening a Vessel

 

 

 

 

 

 

 

5,707,086

 

1/13/1998

 

Aksys, Ltd.

 

Tubing Connector and Parts for Receiving the Connector

 

 

 

 

 

 

 

5,714,060

 

2/3/1998

 

Aksys, Ltd.

 

Disinfection of Arterial and Venous Line Connectors of Hemodialysis Machine

 

A-1

--------------------------------------------------------------------------------


 

Patent No.

 

Issue Date

 

Registered Owner

 

Title

 

 

 

 

 

 

 

5,716,531

 

2/10/1998

 

Aksys, Ltd.

 

Method for Determining Sodium Clearance of Dialyzer

 

 

 

 

 

 

 

5,725,776

 

3/10/1998

 

Aksys, Ltd.

 

Methods for Ultrafiltration Control In Hemodialysis

 

 

 

 

 

 

 

5,762,782

 

6/9/1998

 

Aksys, Ltd.

 

Water Treatment for Dialysate Preparation

 

 

 

 

 

 

 

5,783,072

 

7/21/1998

 

Aksys, Ltd.

 

Lightweight Noncompliant Dialysate Solution Tank for Batch Dialysate Preparation
Systems

 

 

 

 

 

 

 

5,788,099

 

8/4/1998

 

Aksys, Ltd.

 

Vessel for Containing Batch Quantities of Dialysate or Other Physiologic
Solution Chemicals

 

 

 

 

 

 

 

5,788,851

 

8/4/1998

 

Aksys, Ltd.

 

User Interface and Method for Control of Medical Instruments, such as Dialysis
Machines

 

 

 

 

 

 

 

5,858,239

 

1/12/1999

 

Aksys, Ltd.

 

Methods and Apparatus for Adjustment of Blood Drip Chamber of Dialysis Machines
Using Touchscreen Interface

 

 

 

 

 

 

 

5,863,421

 

1/26/1999

 

Aksys, Ltd.

 

Hemodialysis Machine with Automatic Priming by Induced Pressure Pulses

5,932,103

 

8/3/1999

 

Aksys, Ltd.

 

withdrawal of Priming Fluid From Extracorporeal Circuit of Hemodialysis Machines
or the Like

 

 

 

 

 

 

 

5,932,110

 

8/3/1999

 

Aksys, Ltd.

 

Dialysate Conductivity Adjustment in a Batch Dialysate Preparation System

6,044,691

 

4/4/2000

 

Aksys, Ltd.

 

Blood Tubing Set Integrity Tests for Extracorporeal Circuits

 

 

 

 

 

 

 

6,132,616

 

10/17/200

 

Aksys, Ltd.

 

Method for Flushing and Filling of an Extracorporeal Blood Circulating System of
a Dialysis Machine

 

 

 

 

 

 

 

6,136,201

 

10/24/2000

 

Aksys, Ltd.

 

Method of Preparation of Batch of Physiologic Solution

 

 

 

 

 

 

 

6,146,523

 

11/14/2000

 

Aksys, Ltd.

 

User Interface and Method for Control of Medical Instruments, such as Dialysis

 

A-2

--------------------------------------------------------------------------------


 

Patent No.

 

Issue Date

 

Registered Owner

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

Machines

 

 

 

 

 

 

 

6,153,102

 

11/28/2000

 

Aksys, Ltd.

 

Disinfection of Dead-Ended Lines in Medical Instruments

 

 

 

 

 

 

 

6,280,634

 

8/28/2001

 

Aksys, Ltd.

 

Method of Determining System Volume of a Dialysis Machine

 

 

 

 

 

 

 

6,355,161

 

3/12/2002

 

Aksys, Ltd.

 

Bottles for Dialysis Machines and Method for Automatically Identifying Such
Bottles

 

 

 

 

 

 

 

6,691,047

 

2/10/2004

 

Aksys, Ltd.

 

Calibration of Pumps, Such as Blood Pumps of Dialysis Machine

 

 

 

 

 

 

 

6,868,309

 

3/15/2005

 

Aksys, Ltd.

 

Dialysis Machine with Symmetric Multi-Processing (SMP) Control System and Method
of Operation

 

 

 

 

 

 

 

D383,842

 

9/16/1997

 

Aksys, Ltd.

 

Dialysis Machine

 

 

 

 

 

 

 

D395,085

 

6/9/1998

 

Aksys, Ltd.

 

Dialysis Machine

 

 

 

 

 

 

 

D395,517

 

6/23/1998

 

Aksys, Ltd.

 

Chemical Vessel

 

 

 

 

 

 

 

D403,079

 

12/22/1998

 

Aksys, Ltd.

 

Chemical Vessel

 

 

 

 

 

 

 

D435,646

 

12/26/2000

 

Aksys, Ltd.

 

Bottle for Dialysis Machine

 

 

 

 

 

 

 

D435,647

 

12/26/2000

 

Aksys, Ltd.

 

Bottle for Dialysis Machine

 

 

 

 

 

 

 

D435,648

 

12/26/2000

 

Aksys, Ltd.

 

Bottle for Dialysis Machine

 

 

 

 

 

 

 

D435,649

 

12/26/2000

 

Aksys, Ltd.

 

Bottle for Dialysis Machine

 

A-3

--------------------------------------------------------------------------------


 

Pending U.S. Patent Applications of Debtor

 

Application
No.

 

Publication
Date

 

Registered Owner

 

Title

 

 

 

 

 

 

 

10/921,677

 

2/23/2006

 

Aksys, Ltd.

 

Citrate-Based Dialysate Chemical Formulations

 

A-4

--------------------------------------------------------------------------------


 

SCHEDULE B
to the Patent and Trademark Security Agreement

 

U.S. Registered Trademarks of Debtor

 

Registration No.

 

Registration Date

 

Registered Owner

 

Mark

 

 

 

 

 

 

 

2,407,373

 

11/21/2000

 

Aksys, Ltd.

 

AKSYS

 

 

 

 

 

 

 

2,472,036

 

7/24/2001

 

Aksys, Ltd.

 

PHD

 

 

 

 

 

 

 

2,500,717

 

10/23/2004

 

Aksys, Ltd.

 

AKSYS

2,659,850

 

12/10/2002

 

Aksys, Ltd.

 

AKSYS

 

B-1

--------------------------------------------------------------------------------


 

Pending U.S. Trademark Applications of Debtor

 

Serial No.

 

Filed Date

 

Applicant

 

Mark

 

 

 

 

 

 

 

78/584,229

 

3/10/2005

 

Aksys, Ltd.

 

HOME FEELS BETTER.

 

 

 

 

 

 

 

78/586,437

 

3/14/2005

 

Aksys, Ltd.

 

HOME FEELS BETTER. AKSYS

 

--------------------------------------------------------------------------------